MEMORANDUM ***
*800Jasmeet Singh Gill petitions for review of the Board of Immigration Appeals’ denial of his petition for asylum, withholding of removal and relief under Article 3 of the Convention Against Torture (CAT).
We conclude that substantial evidence supports the Immigration Judge’s adverse credibility determination and the consequent denial of asylum and withholding of removal. See Razor v. Gonzales, 418 F.3d 1061, 1067-68 (9th Cir.2005). Because Gill’s CAT claim rests on the same testimony rejected by the IJ as not credible, his CAT claim also fails. See Faraii v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*800ed by 9th Cir. R. 36-3.